Phipps, Judge.
Household Realty Corporation (HRC) brought this dispossessory proceeding against Gottfried Kappelmeier because of his refusal to vacate property purchased by HRC at a foreclosure sale. Kappelmeier has filed this pro se appeal from the state court’s award of summary judgment to HRC. Finding no error in the court’s ruling, we affirm.
1. Kappelmeier first contends that, on its own motion, the state court should have transferred this case to the superior court because it involves title to land.1 This contention is without merit as dispossessory proceedings involve the right of possession and not title to land.2
2. Kappelmeier next contends that the state court erred in excluding other motions from the hearing on HRC’s motion for summary judgment. This contention is without merit as the record shows that the court scheduled a (unreported) hearing for oral argument on “all pending motions.” In the orders awarding summary judgment to HRC, the court found that motions other than HRC’s motion for summary judgment had been rendered moot. Kappelmeier has not shown error in that ruling.
3. In his third claim of error, Kappelmeier seems to complain that the state court erred by failing to set a date for the hearing on *565HRC’s motion for summary judgment and by ordering a hearing with the stated intent of granting the motion. A review of the order scheduling the hearing belies this claim.
Decided January 14, 2004
Reconsideration denied February 12,2004.
Gottfried A. Kappelmeier, pro se.
McCalla, Raymer, Padrick, Cobb, Nichols & Clark, Robert M. Sheffield, for appellee.
4. In his final two claims of error, Kappelmeier argues that matters decided in certain related cases precluded the award of summary judgment to HRC in this case. No parts of the record cited by Kappelmeier in his appellate brief, or examined by us in the course of our review of this case, support this claim of error.

Judgment affirmed.


Smith, C. J., and Johnson, P. J., concur.


 Ga. Const. 1983, Art. VI, Sec. IV, Par. I.


 Jordan v. Atlanta Neighborhood Housing Svcs., 251 Ga. 37 (302 SE2d 568) (1983).